Crawford, Justice.
R. C. Farris brought suit against C. W. Wells on two bank checks — each one calling for the sum of two hundred and fifty dollars — drawn by himself (Wells), against the Gate City National Bank of Atlanta, payable to his own order, but not indorsed.
The declaration alleged that the said checks were delivered to the plaintiff by the defendant, and upon pre*605sentation at the bank for payment were refused on the-ground that the said defendant had notified the bank not to pay the same.
It was further averred that the said defendant had also-refused to pay the same although thereunto frequently requested so to do.
The case was dismissed on demurrer, and the plaintiff excepted.
We know of no exception to the rule that where an instrument is made payable to order, the indorsement of’ the payee is necessary to transfer the legal title to another. Without such endorsement the transferee takes-it as a mere chose in action, and to recover upon it must aver and prove the consideration. Nothing of.the sort being averred, the demurrer was well taken and properly sustained. Daniel on Neg. Ins., §664; Story on Promissory Notes, §121; Story on Bills of Exc., §200.
Judgment affirmed.